In an action by an assignee to recover damages for an alleged breach of a lease agreement, the defendant appeals from an order of the Supreme Court, Onondaga 'County, dated May 14, 1962 and entered May 28, 1962 in Westchester County, which denied his motion, made pursuant to statute (former Civ. Prac. Act, § 184-a), to change the venue of the action from Westchester County to Onondaga County on the ground that defendant is now and at the time of the commencement of the action was a resident of Onondaga County. Order modified by adding a provision .that the denial of the motion is without prejudice to its renewal in the proper county. As so modified, the order is affirmed, with $10 costs and disbursements to respondent (see Ludlow Valve Mfg. Co. v. S. S. Silberblatt, Inc., 14 A D 2d 291). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.